Citation Nr: 0936112	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  06-37 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to residuals of ruptured left eardrum.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to January 
1955.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2005 rating 
decision, by the Los Angeles, California, Regional Office 
(RO), which denied the Veteran's claim of entitlement to 
service connection for status post rupture of the left ear 
drum.  He perfected a timely appeal to that decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).  


FINDING OF FACT

A ruptured left eardrum was not manifested during service or 
for many years after service, nor are any residuals of a 
ruptured left eardrum otherwise related to service.  


CONCLUSION OF LAW

Residuals of a ruptured left eardrum were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in January 2005 from the RO to the Veteran which 
was issued prior to the RO decision in April 2005.  That 
letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

The Board finds that the content of the above-noted letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, as the 
preponderance of the evidence is against the claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Regarding the duty to assist, the Veteran was provided an 
opportunity at that time to submit additional evidence.  It 
also appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has been 
afforded a VA examination on the issue decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
examination afforded to the Veteran is adequate.  Nieves-
Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examination 
was conducted by a medical professional, who reviewed the 
medical records, solicited history from the Veteran and 
examined the Veteran.  Moreover, although an opinion was not 
offered with respect to the etiology of the ruptured ear 
drum, as will be explained in the body of the decision, the 
evidence does not suggest that it may be related to active 
service such as to trigger even the low threshold set forth 
in McLendon.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to service connection for 
residuals of ruptured left eardrum, given that he has been 
provided all the criteria necessary for establishing service 
connection, and considering that the Veteran is represented 
by a highly qualified Veterans service organization, the 
Board finds that there has been essential fairness.  

II.  Factual background.

The Veteran entered active duty in May 1951.  An enlistment 
examination in May 1951 was negative for any complaints of a 
left ear disorder; clinical evaluation of the ears was 
normal.  The service treatment records reflect that he was 
seen on February 13, 1952, for complaints of pain in the 
right ear; the diagnosis was otitis, media, supperative, 
acute.  When seen on February 18, 1952, it was noted that the 
right ear had minimal injection, with no discharge; the 
perforation was healing.  The Veteran was again seen in June 
1954 for the onset of earache; he stated that he has had 
earaches 3 to 4 times yearly all of his life.  Examination 
revealed acute erythema, bulging tympanic membrane, right 
ear; also acute pharyngitis.  At the time of his separation 
examination in October 1954, he reported no ear trouble, and 
no objective abnormalities of the ears were noted.  

The Veteran's claim for ruptured left eardrum (VA Form 21-
4138) was received in October 2004.  Submitted in support of 
the claim were treatment reports from Dr. James Montagano, 
dated from December 1991 to September 2004.  These records 
show clinical findings of sensorineural hearing loss in both 
ears.  In December 1991, the Veteran found to have bilateral 
Eustachian tube dysfunction and he underwent bilateral 
tympanostomy with insertion of ventilating tubes.  In 
November 1992, the Veteran was found to have a perforated 
left eardrum.  In March 1996, he had serous otitis in both 
ears and underwent bilateral tympanostomy with insertion of 
ventilating tubes.  The Veteran underwent elective bilateral 
Eustachian tube placement on several occasions.  A private 
treatment record from later that same month indicates 
tympanic membrane perforations which it appears were 
secondary to the tube placement.  The record reflects that 
the tubes were subsequently removed due to complications.   

In October 2004, the Veteran was admitted to a private 
hospital with a diagnosis of left serous otitis media.  It 
was noted that the Veteran has a long history of Eustachian 
tube dysfunction and he had had several ventilating tubes 
inserted in the left ear.  The last one extruded two years 
earlier.  The report also noted recurrence of his serous 
otitis.  Examination revealed an extremely atelectatic middle 
ear space with serous otitis.  The Veteran underwent a left 
tympanostomy with insertion of ventilating tube.  The 
postoperative diagnosis was left serous otitis media.  

The Veteran was afforded a VA examination in September 2006.  
It was noted that he was in the Navy from 1951 to 1955, 
during which time he was exposed to gunfire on training 
missions.  He had right ear infections and a left ear drum 
rupture.  He has had several tympanoplasties and ventilation 
tubes in the left eardrum.  The Veteran also reported 
occasional left ear pain.  He has also had several episodes 
of short lasting vertigo.  On examination of the left ear, it 
was noted that the eardrum was intact and motile, Eustachian 
tube patent, and wax was removed.  The pertinent diagnosis 
was ruptured left ear drum, resolved.  

An MRI of the temporal bone, performed in April 2007, was 
negative with normal evaluation of the internal auditory 
canals and VII and VIII cranial nerves.  In April 2007, the 
Veteran underwent bilateral tympanostomy with insertion of 
ventilating tubes.  

Of record is a lay statement from the Veteran's wife, dated 
in August 2007, wherein she indicated that the Veteran has 
had several procedures for his ear problems.  She stated that 
the Veteran experienced problems with sleeplessness and 
anxiety as a result of his ear problems.  She noted that the 
Veteran has had ear problems as long as she had been married 
to him.  She did not state when they were married, but noted 
there oldest child was 20 years old.  It is further noted 
that a 1954 in-service record indicates that the Veteran was 
married.

III.  Legal analysis.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 
(peacetime service). To establish a right to compensation for 
a present disability, a Veteran must show: "(1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 
1362 (2009).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

After careful review of the evidentiary record, the Board 
finds that the preponderance of the evidence is against the 
claim for residuals of ruptured left eardrum.  Significantly, 
while the Veteran's service treatment records do show that he 
sought treatment for his right ear in February 1952, his 
service treatment records are negative for any complaints, 
treatment, or diagnosis of a left ear disorder, to include a 
ruptured left eardrum.  In fact, his October 1954 separation 
examination found his ears and drums to be normal.  Moreover, 
the medical evidence of record does not show that the Veteran 
sought any treatment immediately following his separation 
from service or for many decades thereafter.  Therefore, the 
Board finds that residuals of a left ear drum rupture did not 
manifest in service or for many years thereafter.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a left 
ear disorder, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the  Veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
any left ear disorder is itself evidence which tends to show 
that such a disorder did not have an onset in service or for 
many years thereafter.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf.  Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that residuals of 
a left eardrum rupture manifested during service or within 
close proximity thereto, the medical evidence of record does 
not link any current diagnosis to the Veteran's active 
service.  As noted above, the medical evidence does not show 
that there was an event, disease, or injury in service to 
which a current disorder could be related.  See 38 C.F.R. 
§ 3.159(c) (4) (i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease). 

Moreover, the September 2006 VA audio examiner indicated that 
the rupture of the left eardrum has been resolved.  He noted 
that immittance results were consistent with a normal 
functioning middle ear system bilaterally, and thus, no 
current evidence of a ruptured eardrum exists.  

Again, even assuming for the sake of argument that the 
Veteran has a current disability pertaining to his claimed 
ruptured left eardrum, the claim would still fail because 
there is still no competent evidence of a link between this 
claimed disorder and his period of active military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."); see, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

In addition to the medical evidence, the Board has considered 
the Veteran's lay statements in support of his claim, as well 
as those of his spouse.  The Veteran and his spouse are 
competent to relate that he suffered injury or acoustic 
trauma to his left ear during service.  They are also 
competent to describe observable symptoms since that time.  
See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
See also 38 C.F.R. § 3.159(a) (2).  

Furthermore, the Board finds these statements regarding the 
alleged incident in service to be credible.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  

The August 2007 letter from the Veteran's spouse does 
indicate some continuity of ear symptomatology since they had 
been married.  However, it is noted that a claim relating to 
a ruptured eardrum was not first raised until 2004, about 50 
years after separation from service.  If persistent 
symptomatology had existed throughout those years it is 
reasonable to expect that a claim would have been raised 
earlier.  Indeed, here he had claimed service connection for 
schizophrenia soon after discharge, indicating his knowledge 
of his right to seek compensation.  For these reasons, the 
August 2007 statement, while it accurately reflects his 
recent disability picture, is not found to be credible to the 
extent it endorses a history of continuous ear drum symptoms 
since separation in 1954.  

The Veteran and his spouse may well believe that he has 
ruptured his left eardrum as a result of his military 
service, and has consequent residual disability, as laymen 
without any medical training or expertise, they simply are 
not qualified to render medical opinions on questions of 
medical causation or diagnosis.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions).  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for residuals of a 
ruptured left eardrum.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  See also Gilbert, supra.  


ORDER

Service connection for residuals of ruptured left ear drum is 
denied.  




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


